EXHIBIT 99.1 1 May 19th, 2015, Denver Colorado, 2015 Inhaled AAT Phase II/III Update of Study Results 2 Forward Looking Statement This presentation is not intended to provide investment or medical advice. It should be noted that some products under development described herein have not been found safe or effective by any regulatory agency and are not approved for any use outside of clinical trials. This presentation contains forward-looking statements, which express the current beliefs and expectations of Kamada’s management. Such statements involve a number of known and unknown risks and uncertainties that could cause Kamada's future results, performance or achievements to differ significantly from the results, performance or achievements expressed or implied by such forward-looking statements. Important factors that could cause or contribute to such differences include risks relating to Kamada's ability to successfully develop and commercialize its pharmaceutical products, the progress and results of any clinical trials, the introduction of competing products, the impact of any changes in regulation and legislation that could affect the pharmaceutical industry, the difficulty of predicting U.S. Food and Drug Administration, European Medicines Agency and other regulatory authority approvals, the regulatory environment and changes in the health policies and structures of various countries, environmental risks, changes in the worldwide pharmaceutical industry and other factors that are discussed in Kamada's prospectus related to this offering. This presentation includes certain non-GAAP financial information, which is not intended to be considered in isolation or as a substitute for, or superior to, the financial information prepared and presented in accordance with GAAP. The non-GAAP financial measures may be calculated differently from, and therefore may not be comparable to, similarly titled measures used by other companies. A reconciliation of these non-GAAP financial measures to the comparable GAAP measures is included in an appendix to this presentation. Management uses these non-GAAP financial measures for financial and operational decision-making and as a means to evaluate period-to-period comparisons. Management believes that these non-GAAP financial measures provide meaningful supplemental information regarding Kamada’s performance and liquidity. Forward-looking statements speak only as of the date they are made, and Kamada undertakes no obligation to update any forward-looking statement to reflect the impact of circumstances or events that arise after the date the forward-looking statement was made. You should not place undue reliance on any forward-looking statement and should consider the uncertainties and risks noted above, as well as the risks and uncertainties more fully discussed under the heading “Risk Factors” of Kamada’s 2014 Annual Report on Form 20-F filed with the U.S. Securities and Exchange Commission on April 29, 3 Introduction Slide Program Chair PROF. ROBERT A. SANDHAUS Professor of Medicine, National Jewish Health Hospital and University of Colorado Denver, Division of Pulmonary, Critical Care and Sleep Medicine, Denver, Colorado Panel Members PROF. KENNETH R. CHAPMAN Director, Canadian Registry for Alpha1 Anti-trypsin Deficiency Asthma and Airway Centre, Toronto Western Hospital University of Toronto , Toronto, Canada PROF. GERRY MCELVANEY Beaumont Hospital Professor of Medicine at RCSI, Dublin, Ireland PROF. ROBERT .A. STOCKLEY Lung Investigation Unit, Queen Elizabeth Hospital, Birmingham University Birmingham, United Kingdom DR. JAN STOLK Leiden, The Netherlands Kamada’s Inhaled AAT Phase 2-3 EU and Canada Study results. Denver USA 2015 4 Phase II/III, Double-Blind, Randomized, Placebo-Controlled, Multicenter, International Study Evaluating the Safety and Efficacy of Inhaled, Human, Alpha-1 Antitrypsin (AAT) in Alpha-1 Antitrypsin Deficient Patients with Emphysema Results are presented for the double blind part of the study 5 Study Indication Study Indication Investigational Product and reference therapy Investigational Product and reference therapy Study Design Study Design ●Treatment of alpha-1 antitrypsin deficiency in subjects with clinically demonstrableemphysema. ●Aerosolized (inhaled) human (plasma-derived) AAT at 80 mg, 4ml inhalation X 2/day. ●The placebo comprises the non-active ingredients of the AAT preparation. ●eFlow® inhalation device- PARI Pharma GmbH. ●Phase II-III ; Double-blind; Randomized placebo-controlled; Multicenter, intrl’ study. ●168 subjects, Randomized 1:1 AAT; placebo ●50 weeks double blind ; 50 weeks OLE ●Trial designed in accordance with EMA scientific advise/ protocol assistance and EU draft guidance for COPD trials Study Information Kamada’s Inhaled AAT Phase 2-3 EU and Canada Study results. Denver USA 2015 6 Site in study DSMB members Sites: UK, SC, IR, SW, DK, CA, NL, GR DSMB: IT, USA, ES Study Information - Sites Kamada’s Inhaled AAT Phase 2-3 EU and Canada Study results. Denver USA 2015 7 Primacy Largest Study First of its kind, largest, IH AAT study E-Diary Use of e-Diary to collect robust natural history and efficacy/ safety data Efficacy First controlled randomized trial to demonstrate lung function efficacy Kamada’s Inhaled AAT Phase 2-3 EU and Canada Study results. Denver USA 2015 8 Main Inclusion / Exclusion Criteria Inclusion Inclusion Exclusion Exclusion 1.AdultswithAAT deficiency 2.FEV1/FVC <70% and FEV1 < 80% 3.At least two exacerbations in the last 18 months from screening. 4.AAT deficient subjects who are either naïve (not receiving IV augmentation therapy) or AAT deficient subjects receiving IV augmentation therapy. 1.History of lung transplant; Any lung surgery within the past two years. 2.Active smoking during the last 12 months from screening date. 3.IgA Deficiency 4.History of life threatening allergy, anaphylactic reaction, or systemic response to human plasma derived products. Kamada’s Inhaled AAT Phase 2-3 EU and Canada Study results. Denver USA 2015 9 Ⅱ ●The time from randomization to the first event-based exacerbation with a severity of moderate or severe. ●Time to first event- based exac. (mild, moderate or severe) ●Severity of the first event-based exac. ●Rate of event-based exac. Primary Primary Secondary Secondary Safety Safety Study Endpoints ●Adverse Events ●Lung Function ●Vital Signs ●Physical Exam ●ECG ●Laboratory Evaluations Ⅰ Regulatory guidance as to efficacy indicated: Importance of secondary endpoint including rate and severity of exacerbation as well as review of totality of the data arising from the trial Kamada’s Inhaled AAT Phase 2-3 EU and Canada Study results. Denver USA 2015 10 Analysis of the data revealed:primary endpoint was not met Lung function analysis and first exacerbation severity †† statistical significant changes Kamada approached EMA and presented the data EMA confirmed for this ODD review of post-hoc analysis and totality of the data irrespective of not meeting primary endpoint What has changed? 1 2 3 4 Kamada’s Inhaled AAT Phase 2-3 EU and Canada Study results. Denver USA 2015 11 Lung Function Exacerbation symptoms Safety Analysis Strategy Kamada’s Inhaled AAT Phase 2-3 EU and Canada Study results. Denver USA 2015 12 13 AAT (N85) Placebo (N83) Males Females 51 (60.0%) 34 (40.0%) 49 (59.0%) 34 (41.0%) Mean age ± SD (years) Age ≥ 60 years 56.5 ± 9.9 38 (44.7%) 54.4 ± 10.3 26 (31.3%) Race: Caucasian 79 (100%) 75 (100%) BMI (kg/m2): mean ± SD BMI <20 25.8 ± 4.6 8 (9.4%) 26.3 ± 5.5 4 (4.8%) Oxygen users 18 (21.2%) 10 (12.0%) FEV1 (L): mean ± SD 1.32 ± 0.49 1.33 ± 0.53 FEV1% (%):mean ± SD 42.8 ± 14.8 41.8 ± 14.7 DLCO (mMol/min/kPa): mean ± SD 4.23 ± 1.61 4.59 ± 1.96 Baseline Characteristics Kamada’s Inhaled AAT Phase 2-3 EU and Canada Study results. Denver USA 2015 14 Spirometry Measures (MMRM) FEV1 (L) - MMRM Week Placebo AAT Kamada’s Inhaled AAT Phase 2-3 EU and Canada Study results. Denver USA 2015 Overall effect +15ml Overall effect -27ml P0.0268 15 Spirometry Measures (MMRM) FEV1/SVC - MMRM Kamada’s Inhaled AAT Phase 2-3 EU and Canada Study results. Denver USA 2015 Placebo AAT Overall effect +0.623 Overall effect -0.8715 P0.0074 16 Lung Function Least Squares Means (SE) (Changes at Week 50 from Baseline) P-Value (Changes at Week 50) Least Squares Means (SE) (overall treatment effect) P-Value (Overall Effect) AAT (N 84) Placebo (N 81) AAT (N 84) Placebo (N 81) FEV1 (L) -12mL -0.01183 -62mL -0.06216 +15mL -27mL -0.02718 FEV1 (% of predicted) -0.1323 -1.6205 -0.6273 FEV1/SVC (%) -1.0723 -0.8715 SE in brackets MMRM Mixed Model Repeated Measure Spirometry Measures (MMRM) Kamada’s Inhaled AAT Phase 2-3 EU and Canada Study results. Denver USA 2015 17 Lung Function Least Squares Means (SE) (Changes at Week 50 from Baseline) P-Value (Changes at Week 50) Least Squares Means (SE) (overall treatment effect) P-Value (Mixed Linear Model - Overall Treatment Effect) AAT (N 84) Placebo (N 81) AAT (N 84) Placebo (N 81) DLCO -0.2704 -0.3054 -0.2011 -0.1640 DLCO (% of predicted) -2.9103 -3.5785 -2.1459 -1.8723 DLCO/VA -0.02858 -0.02464 -0.02672 -0.00953 DLCO/VA (% of predicted) -2.1951 -1.8049 -2.0143 -0.7094 SE in brackets No Difference Between Groups Diffusing Capacity (MMRM) Kamada’s Inhaled AAT Phase 2-3 EU and Canada Study results. Denver USA 2015 19 2 ITT N (%) P Value AAT Placebo Type/Category N85 N83 Type I 16 (18.8%) 26 (31.3%) Type II 23 (27.1%) 12 (14.5%) Type III 34 (40.0%) 33 (39.8%) None 12 (14.1%) 12 (14.5%) AAT may change the nature of the Exacerbation(Potential change from Type I to Type II) Type I+IIèType I exacerbation stands for 41% within total of type I+ II exacerbations for AAT group vs. 68% for placebo group. Nature of the First Exacerbation Kamada’s Inhaled AAT Phase 2-3 EU and Canada Study results. Denver USA 2015 20 Symptom Score MMRM Analysis of First (Types I+II+III) Exacerbation Severityfor each majorSymptom (during 0-10 and 0-14 days of the exacerbation event) *Adjustment to age, oxygen, BMI, Country, Treatment Duration Kamada’s Inhaled AAT Phase 2-3 EU and Canada Study results. Denver USA 2015 Symptom Exac. Type Days MMRM Least Square Means P-Value* AAT N73 Placebo N71 Dyspnea All Types (I, II, III) 0-10 0-14 Sputum Volume 0-10 0-14 Sputum Color 0-10 0-14 During firstExacerbation, AAT groupimproves significantly Dyspnea and Sputum volume symptoms 21 Continuous Symptom Score - Dyspnea Dyspnea 4 Week Moving Average Graphs Week Treatment group AAT Placebo Improvement trend in favor of AAT group No statistical significance Kamada’s Inhaled AAT Phase 2-3 EU and Canada Study results. Denver USA 2015 22 Well Being 4 Week Moving Average Graphs Week AAT Placebo Improvement trend in favor of AAT group No statistical significance Kamada’s Inhaled AAT Phase 2-3 EU and Canada Study results. Denver USA 2015 Continuous Symptom Score - Well Being Treatment group 23 Month AAT Placebo 1 2 3 4 5 6 7 8 9 10 11 12 Safety: Mean AE per Patient by Month month •There were no AE indicating immunogenicity and/or clinical indication of bronchospasms •No specific AE pattern •Most AEsrelate to underlying disease •No Anaphylactic reactions •Nature of AEs was similar between groups. Kamada’s Inhaled AAT Phase 2-3 EU and Canada Study results. Denver USA 2015 24 Strengths vs. Constraints •No improvement in time to first moderate/severe exac. •No improvement in rate •Spirometry efficacy •Exacerbation nature effect •Safe and tolerable •Primacy in clinical efficacy •Unmet medical need Kamada’s Inhaled AAT Phase 2-3 EU and Canada Study results. Denver USA 2015 25 Kamada’s Inhaled AAT Phase 2-3 EU and Canada Study results. Denver USA 2015 Kamada’s Inhaled AAT Phase 2-3 EU and Canada Study results. Denver USA 2015 In Summary 1. Efficacy in lung function (statistically significant) 2. Change in the nature of exacerbations(reduction in number of Type 1- exacerbations (trend) and reduction in dyspnea score (statistically significant) 3. Safe and tolerabledrug 4. Orphan designated drug 5. Unmet patient need- Clinical primacy in efficacy data for IH AAT and AATD in general 26 •Compilation of an MAA dossier •EMA submission (centralized procedure)end of 2015 EMA -EU Front •Approach US-FDAwith results in H2 2015to obtain guidance on the clinical/ regulatory pathway for licensingthe IH AAT by Kamada in the US. FDA -US Front Moving Forward Kamada is committed to the AATD patient community to bring the IH AAT into the market place and provide an adequate, safe and efficacious answer to current unmet medical need of these orphan patients. Kamada’s Inhaled AAT Phase 2-3 EU and Canada Study results. Denver USA 2015 27 To the entire Kamada team To our DSMB Dr. Marc Miravitlles Dr. Maurizio Luisetti Prof. Victor DeGruttola Kamada’s Inhaled AAT Phase 2-3 EU and Canada Study results. Denver USA 2015 To our study investigators Dr. Jan Stolk Prof. Rob Stockley Prof. Kenneth Chapman Prof. Gerry McElvaney Prof. William McNee Dr. Eeva Piitulainen Prof. Dr. Claus Vogelmeier Dr. Kevin Elwood Dr. Abboud Raja Dr. Niels Seersholm Dr. Michael Runold Prof. Nick Hopkinsons To our study nurses & coordinators To Dr. Pablo Fernandez, our Medical advisor To AIR Group To our study CRO, QP, labs, logistics and other vendors SPECIAL THANKS TO… 28 Thank you
